DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this Application after final rejection.  Since this Application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission filed on 9/29/2021 has been entered.
Formal Matters
Applicant’s response and amendments filed 9/29/2021 which amended claim 1, and cancelled claims 9-11, has been entered.  Claims 1, 3-8 and 12-26 are pending.  Claim 2 was previously cancelled.  Claims 12-26 are withdrawn from further consideration as being directed to a non-elected invention.  Claims 1 and 3-8 have been examined on the merits.  References not included with this Office Action can be found in a prior Action. 

Claim Interpretation

It is noted that for claims 1 and 3, the claims indicate that the suspension has a visual settling score of 3 or less when the suspension is stored for a certain amount of time at 0-40°C.  Applicant provides a settling score scale from 0-5 within the original specification (paragraph 52, pages 8-9; Figs. 1a-1f).  That is, the original specification indicates that for a settling score scale from 0-5, a “0” is scored as no visual settling of 
In the interest of compact prosecution, in view of the supplied figures and since a “0” score has no settled particle, the scale is interpreted for a “1” as the amount of settled particles is less than 7.2 % of the total suspension volume, a “2” is a range of settled particles from 7.25 % to 21.4 % of the total suspension volume, while a “3” is a range of settled particles from 21.4 % to 50 % of the total suspension volume. 

Claim Rejection - 35 U.S.C § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1 and 3-8 are rejected under 35 U.S.C. § 103 as being unpatentable over Langford et al. (U.S. PGPUB 2012/0076914; 2012; cited in the IDS dated 2/3/2020), taken in view of Hendl et al. (U.S. PGPUB 2002/0068065; 2002).
Regarding claims 1 and 4-6, Langford teaches liquid dietary supplement compositions that comprise an oil (e.g., fish oil or plant based oils such as corn, olive, soybean, sunflower seed or safflower oils, etc.) that is thickened using a thickening agent (e.g., a wax; natural or synthetic wax such as beeswax, soy wax or paraffin wax) dispersed in the oil in order to facilitate ease of delivery of the oil (paragraphs 8, 34, 40 and 112).  The oil and the thickening agent form a viscous liquid blend that can function Bacillus subtilis probiotic (paragraph 8).  The thickening agent is also chemically inert to the additional dietary supplement (paragraph 8).  In view of the above, Langford teaches a composition with known edible components.
Regarding claims 1 and 4, Langford teaches that although embodiments are directed primarily to fish oil, they can be adapted to apply to other non-fish derived oils such as organic oils derived from plants, animals other than fish, and other organisms (paragraph 112).  Langford teaches one or more of the thickening agents can be used to thicken non-fish derived oils (paragraph 112).  These thickened non-fish derived oils can be used to suspend the supplements (paragraph 112).  Moreover, these thickened non-fish derived oils can be ingested as a dietary supplement (paragraph 112).  Human beings as well as animals can consume the thickened non-fish derived oils for health benefits (paragraph 112, i.e., they are edible).  Thickened non-fish derived oil can also be used externally on skin or hair as a topical ointment (paragraph 112).  Non-limiting examples of non-fish derived oils include plant-based oils such as olive oil, canola oil, flax seed oil, corn oil, sunflower seed oil, safflower oil, etc. (paragraph 112).  An amount of thickening agent added to a non-fish derived oil depends on the initial viscosity of the oil and the desired thickness for the liquid blend of non-fish derived oil and thickening agent (paragraph 112).  Langford teaches that an amount of thickening agent is added to the 
In view of the above, Langford explicitly teaches that the edible oil in the probiotic suspension can be an edible plant oil. 
Langford also teaches that the probiotic suspension can be thickened with various amounts of the thickening agent (wax) for a desired viscosity (paragraphs 38, 40, 55, 72 and 75).  Langford teaches that the viscosity of the probiotic suspension composition can range from about 90-300,000 cP at ambient temperature (e.g., 19-25 °C; paragraphs 38 and 55).  
Regarding claims 1 and 3, Langford teaches that the viscosity of the thickened fish oil is selected so that added dietary supplements can be suspended in the thickened fish oil without settling to a bottom of a container for about 180 days (i.e., a stable composition for approximately 26 weeks; paragraph 62).  In comparison, added dietary supplements suspended in unthickened fish oil will typically settle out completely in twenty-four hours (paragraph 62).  Langford also teaches that there was no apparent settling after the mixture remained at rest for about 120 hours (i.e., 5 days, interpreted at room temperature; paragraph 72).  Further, Langford teaches that if settling occurs after about 120 hours, the viscosity may be increased (e.g., by adding more thickening agent) to inhibit settling (paragraph 72).
In view of the above claim interpretation, since the Langford stable probiotic suspension composition is suspended without settling for approximately 26 weeks, the composition, which has the same structural components as is instantly claimed (i.e., at least one edible plant oil, wax and probiotic), will have a settling score within the range of 
The U.S. Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not Applicant’s probiotic suspension, and if so to what extent, is different from Langford’s stabilized probiotic composition suspension having the same instantly claimed components.  Langford’s teachings demonstrate a reasonable probability that the probiotic suspension of the prior art is either identical or sufficiently similar to the claimed probiotic suspension that whatever differences exist are not patentably significant.  Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to Applicant.  Clear evidence that Langford’s probiotic suspension does not possess a critical characteristic that is possessed by the claimed probiotic suspension would advance prosecution.
Further in view of Langford, if there is some settling that does occurs within the claimed range, Langford teaches remedial actions of utilizing additional thickener that can be added to inhibit the settling.  It would have been within the purview of one of ordinary skill in the art to prepare a probiotic suspension composition that stays suspended since it was known by the teachings of Langford to produce such a suspended probiotic composition with known thickening agents, visually assess the suspension over time and utilize known thickening agents to keep the suspension from having the probiotic settling out of solution. 
Bacillus subtilis) and digestive enzyme mixture was delivered or dosed into dosage bottles, and fish oil was added to finish the filling process (paragraph 27).  The water activity (aw) of the fish oil with or without the additional dietary supplements (i.e., probiotics) averaged about 0.25 to 0.375 (paragraph 27).  The water activity (aw) was tested using an Aqua Lab Water Activity Meter Series 3 system (paragraph 27; It is noted in the originally filed specification (paragraph 98), Applicant utilizes the same equipment to measure water activity as in Langford).  As noted above, Langford teaches that the edible oil in the probiotic suspension can be an edible plant oil (paragraph 112).  
Although Langford teaches a stable probiotic containing suspension that has the same structural components as is instantly claimed (i.e., at least one edible plant oil (e.g., corn oil), wax and probiotic), utilizing known low water activity values from probiotic suspension components, as well as utilizing the same equipment as Applicant to measure water activity of the probiotic suspension, Langford’s suspension composition differs from the instantly claimed invention in that the water activity of 0.25–0.37 in Langford is achieved by using a fish oil composition, whereas in comparison, the instantly claimed invention is achieved using a plant oil composition, where the formulated probiotic suspension in claim 1 has a water activity of 0.001-0.40 (0.001-0.35 for instant claim 7; 0.001-0.30 for instant claim 8).  
Hendl teaches pharmaceutical compositions having specific water activities (Title; claims 1 and 2; paragraph 26).  Hendl teaches that the composition comprises one or more bioactive agents (e.g., nutritional supplements, bacteria and mixtures thereof) and 
Hendl teaches that in producing a composition that comprises a bioactive agent in corn oil with an adjusted water activity of between 0.2 and about 0.5, the concentration of water present in the bioactive agent and in the corn oil is measured (paragraphs 120-122; Example 10).  Several small scale lots of bioactive agent in corn oil is prepared, where to these lots various concentrations of water are added (paragraph 122; Example 10).  The lots are manufactured under conditions of 85% relative humidity, then the water activity (aw) for each of the test formulations are measured and the concentration of water needed for the final bioactive agent formulation to achieve a water activity level of 0.2 and 0.5 (taking into account the concentrations of water present in the specific lot of bioactive agent and lot of corn oil to be used) is determined (paragraph 122; Example 10).  The determined amount of water is then added to the formulation (paragraph 122; Example 10).  
Hendl additionally teaches that corn oil is added to a manufacturing tank under conditions of 85% relative humidity (paragraph 124; Example 10).  The amount of water (determined above) that will provide a final formulation water activity of 0.2 to about 0.5 
In view of the above, Hendl teaches that it was known in the art how to formulate compositions comprising bioactive agents (e.g., nutritional supplements, bacteria and mixtures thereof) and a non-aqueous liquid carrier (e.g., corn oil, safflower oil, olive oil, cod liver oil, soybean oil, etc.), where the water activity is measured for the components of the composition, formulations are measured for test compositions, and then subsequently the resulting composition is formulated and water activity tested to where the composition has a water activity from 0.2-0.5 which encompasses the claimed ranges in claims 1, 7 and 8.
A person of ordinary skill in the art would have been motivated to utilize the water activity testing and formulation methodologies as discussed in Hendl for the preparation of the Langford stable probiotic suspension composition since both references are in the field of producing compositions that comprise bacterial and nutritional supplements with known carrier oils (e.g., corn oil) with water activity data, Langford teaches known compositions with water activity data and the equipment to measure such data, while Hendl teaches that it was known in the art how to formulate compositions comprising bioactive agents (e.g., nutritional supplements, bacteria and mixtures thereof) and a non-aqueous liquid carrier (e.g., corn oil, safflower oil, olive oil, cod liver oil, soybean oil, etc.), where the water activity is measured for the components of the composition, formulations are measured for test compositions, and then subsequently the resulting composition is formulated and water activity tested. 

Additionally, in view of the combined teachings of Langford and Hendl, above, it would have been within the purview of one of ordinary skill in the art to utilize the same equipment as Applicant that is taught in Langford and Hendl to measure the water activity of the Langford-Hendl stabilized probiotic suspension (which has the same components as Applicant’s probiotic suspension) and if necessary make the appropriate adjustments (e.g., dry the composition by known techniques and routine experimentation) to keep the stabilized probiotic suspension within the claimed water activity range of the oil in order to maintain viability of the probiotic suspension composition.
It is noted that the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant argues that amended claim 1 further defines the viscosity of the stable probiotic-containing suspension between 100 to 3000 centipoises, where one key feature of the probiotic suspension is its dispensability, where an optimal viscosity range of the 
Applicant’s arguments have been fully considered and found not persuasive in view of the combined teachings and the rationale for obviousness in the above rejection. 
As noted in the rejection, Langford teaches that the probiotic suspension can be thickened with various amounts of thickening agent for a desired viscosity, where Langford explicitly teaches adding an amount of thickening agent to the non-fish derived oil so that the viscosity of the liquid blend at ambient temperature ranges from about 90-300,000 centipoise (cP) (paragraphs 38, 55 and 112).  The instantly claimed range is encompassed by Langford’s explicit teachings above.  
It is also noted that in MPEP § 2144.05(I), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Applicant’s arguments are further not persuasive since in view of the combined teachings and the rationale for obviousness, it would have been within the purview of one of ordinary skill in the art to adjust the viscosity of the probiotic suspension through routine optimization so that the composition is thick enough with respect to the application needed, which would be balanced against other aspects in formulation (e.g., reducing dripping or running of the oil (i.e., being too thin), aiding in keeping supplements such as 
In view of the above, it is again noted that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id., 82 USPQ2d at 1396 (see MPEP § 2141.03).

Conclusion
No claims are allowed.  No claims are free of the art.

All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 C.F.R. § 1.114 and could have been finally rejected on the grounds and art of record in the next Office Action if they had been entered in the application prior to entry under 37 C.F.R. § 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first Action after the filing of a request for continued examination and the submission under 37 C.F.R. § 1.114.  See MPEP § 706.07(b).  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final Action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631